Name: 92/17/ECSC: Commission Decision of 27 November 1991 amending Commission Decision 89/218/ECSC of 23 December 1988 concerning aid that the Italian Government proposes to grant to the public steel sector (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  iron, steel and other metal industries;  Europe
 Date Published: 1992-01-15

 Avis juridique important|31992D001792/17/ECSC: Commission Decision of 27 November 1991 amending Commission Decision 89/218/ECSC of 23 December 1988 concerning aid that the Italian Government proposes to grant to the public steel sector (Only the Italian text is authentic) Official Journal L 009 , 15/01/1992 P. 0016 - 0017COMMISSION DECISION of 27 November 1991 amending Commission Decision 89/218/ECSC of 23 December 1988 concerning aid that the Italian Government proposes to grant to the public steel sector (Only the Italian text is authentic) (92/17/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Having consulted the Consultative Committee and with the unanimous assent of the Council, Whereas: Under the Italian steel restructuring plan and pursuant to Article 2 of Commission Decision 89/218/ECSC (1), as amended by Decision 90/89/ECSC (2), the Italian authorities were required to close the cold-rolling mill in Turin (MPP 708 Kt/year). The Italian Government, however, has requested that the closure of the Turin cold-rolling mill (MPP 708 Kt/year) be replaced by the closure of cold-rolling mill No 1 at Cornigliano (MPP 600 Kt/year) and a 108 Kt/year reduction in cold-rolling capacity at the Racconigi mill. Contrary to the forecasts of the restructuring plan the Turin cold-rolling mill made a profit in 1989 and 1990. Its closure would therefore lead to a deterioration in the financial position of the Italian public steel industry. On the other hand, the closure of mill No 1 at Cornigliano would significantly reduce the serious air pollution in Genoa created by the steelworks. In addition, as the capacity reduction proposed by the Italian Government concerns the same type of products and the same quantities, it will contribute as much to the structural regeneration of the Community steel industry as would the closure of the Turin plant. The proposed replacement will require a six-month extension to the deadline fixed for the Turin closure. The release, pursuant to Article 6 (4) of Decision 89/218/ECSC, of aid segments in addition to those referred to in Article 6 (3) must be brought into line with the new closure timetable, HAS ADOPTED THIS DECISION: Article 1 Decision 89/218/ECSC is hereby amended as follows: 1. In Article 2: - the table in paragraph 1 is replaced by the following: ' (in 1 000 tonnes) Pig iron Steel Finished products Hot-rolled Cold-rolled Bagnoli 2 350 2 700 Campi (heavy plate) 350 400 Turin (merchant bar, wire rod) 375 250 Terni (concrete reinforcing bar) 300 Sesto S. Giovanni (merchant bar, wire rod) 230 Cornigliano (mill No 1) 600 Racconigi (permanent partial reduction) 108 Total 2 350 3 425 1 180 708 ' - the following is added to the end of paragraph 3: 'and the closure of mill No 1 at Cornigliano and the permanent partial reduction at Racconigi, which must be achieved by 30 June 1991 at the latest'; 2. In Article 6 (5), '31 December 1990' is replaced by '31 August 1991'. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 November 1991. For the Commission Leon BRITTAN Vice-President (1) OJ No L 86, 31. 3. 1989, p. 76. (2) OJ No L 61, 10. 3. 1990, p. 19.